Citation Nr: 1128622	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection for bilateral hearing loss is warranted. 

2.  Entitlement to service connection for a left hand disorder, to include arthritis.

3.  Entitlement to service connection for a right hand disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 1971.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from February 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2008, the RO granted service connection for tinnitus, an issue that the Veteran had appealed; that issue is no longer before the Board.  During the course of the appeal, jurisdiction of the claims file was transferred to the Little Rock, Arkansas, RO.

In August 2009, the Board Remanded the claims of service connection for right and left hand disabilities.  The Veteran timely perfected his appeal of denial of the request to reopen the claim for service connection for bilateral hearing loss and that claim is now before the Board, as reflected on the title page. 

In March 2011, a Travel Board hearing was held at the Muskogee, Oklahoma, RO that was conducted by the undersigned.

The reopened claim of service connection for bilateral hearing loss, and the claim for service connection for the right and left hand disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  An October 2005 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal the rating decision and it became final.

2.  There is additional evidence since that October 2005 decision that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim of service connection for bilateral hearing loss on the basis of new and material evidence, so there is no need to discuss whether there has been sufficient Veterans Claims Assistance Act (VCAA) notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  
Since the action taken in this decision is favorable to the Veteran's request to reopen the claim for service connection for a hearing loss, any defect in notice would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Board is also temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of the claim on remand.

II.  Whether there is New and Material Evidence to Reopen the Claim of Service Connection for Bilateral Hearing Loss

Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).

In an October 2005 rating decision, among other claims adjudicated, the RO denied service connection for bilateral hearing loss.  It was determined by the RO that there was no evidence of hearing loss during service or within one year after service; that noise exposure could not be conceded; and that there was no evidence that hearing loss existed. 

The Veteran did not appeal that October 2005 decision, so it became final and binding on her based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  The Veteran's current appeal concerns his petition to reopen this previously denied and unappealed claim.

When a petition to reopen a previously denied, unappealed, claim is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim for service connection is the evidence that has been added to the record since the final and binding October 2005 rating decision.

As one of the stated bases of the denial of service connection in that earlier decision was essentially that there was no objective medical evidence then in the file of hearing loss.

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link any current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).
Service connection for certain diseases, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Since the October 2005 rating decision, a VA audiological examination was performed.  At that examination it was reported that the Veteran had moderately severe to severe hearing loss bilaterally.  Review of the objective findings shows impaired hearing sufficient for VA purposes pursuant to 38 C.F.R. § 3.385. 

This additional evidence is both new and material to the claim because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  Previously, no hearing loss diagnosis was shown.  See, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  So, in effect, this additional evidence shows current evidence of bilateral hearing loss, and a current disability is a threshold requirement for service connection.  Shedden, Hickson, supra.

The Board finds this medical evidence of current bilateral hearing loss is sufficient to reopen this claim.  The Board notes that the RO requested medical examination and opinion as to etiology of hearing loss, but apparently did not reopen the claim.  Rather, the RO determined that, because the medical opinion as to the etiology of hearing loss was unfavorable to the Veteran, the claim need not be reopened.  

However, as noted, the evidence which establishes a previously unsubstantiated fact requires that the claim be reopened, and the claim is reopened.  Rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further development, and opinion based on all evidence of record, to include the evidence developed on Remand.  


ORDER

As there is new and material evidence, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.  


REMAND

Bilateral Hearing Loss

The Board has reopened the claim of service connection for bilateral hearing loss since there is current medical evidence of the disability, in accordance with the requirements found in 38 C.F.R. § 3.385.

The September 2008 VA audiological examination showed current medical evidence of bilateral sensorineural hearing loss.  During the examination, the Veteran reported experiences of noise exposure that he sustained both during and after service.  The examiner opined that it was less than likely (described as less likely as not) that the Veteran's bilateral hearing loss was secondary to noise exposure in service as service records showed normal hearing at discharge from service in August 1971.  The examiner mentioned the Veteran had reported post service noise exposure, firing weapons with ear protection as a state trooper.   The examiner noted that the Veteran reported tinnitus beginning in service, and accepted that lay report as credible, but the examiner did not include a notation as to when the Veteran reported that he first noted diminished hearing acuity.  An addendum to the examination report is required.  The Board notes that the Veteran is competent to assert the onset of hearing loss symptoms, as well as symptoms of tinnitus, as beginning in service, or within one year thereafter, as well as to describe the intensity of those symptoms, since that is within the realm of lay experience. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Therefore, medical discussion of the Veteran's report as to such symptoms is required.

An updated medical examination following the reopening of the claim is required.  It is imperative to note though that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Because the Veteran is competent to report the onset of his hearing loss, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, an examiner must specifically address the Veteran's claim of acoustic trauma and hearing loss while in service.  Id. 

Here, while post-service noise exposure was discussed and relied upon in the examiner's September 2008 negative opinion concerning the etiology of the Veteran's bilateral hearing loss, the examiner did not describe the Veteran's reports of hearing loss in the opinion.  Additionally, the Board notes that the examiner stated that there was no sensorinueral hearing loss within one year following the Veteran's service.  However, it is not clear what the Veteran reported with respect to his hearing acuity within the year following his service separation, other than the notation that the Veteran had no post-service exposure to hazardous noise during that period.  

The Veteran has reported exposure to potentially hazardous noise during his employment in the Oklahoma Highway Patrol from 1974 to 1997.  In this regard, it is not clear whether the Veteran underwent periodic examinations of his hearing during that employment, and, if so whether reports of such examinations might be available.  In particular, any report of hearing acuity at the time of the Veteran's initial employment would be particularly relevant.  

As a result, updated clinical opinion is required to readdress the etiology of the Veteran's bilateral sensorineural hearing loss, and its relationship to his service, considering the Veteran's lay statements on the subject. 

Right and Left Hand Disorders, Including Arthritis

As mentioned, the right and left hand service connection claims were previously before the Board in August 2009.  At that time, the claims were remanded to the AMC to obtain a VA medical examination to determine if the hand disabilities were related to his military service, including on an aggravation basis.  It was noted by the Board that the Veteran's service induction physical examination report indicated that the Veteran had a history of an old left thumb fracture and a right little finger sprain. 

The August 2009 Board Remand directed the examiner to address direct service incurrence and to state whether, if any hand disorder clearly and unmistakably preexisted service, there was aggravation of that disorder in service.  Pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence. 38 C.F.R. § 3.306(b).

A medical examination of the hands was performed in November 2009.  The examiner opined that the arthritic changes of the Veteran's fingers were not likely related to his military service and were most likely due to injuries sustained prior to service entry, and were due to natural progression of degenerative changes due to aging.  The examiner's opinion did discuss the in-service diagnosis of dislocations of the left thumb, or whether the Veteran continues currently to manifest such dislocations, or residuals of dislocations of the left thumb in service, and, if so, whether the dislocations in service constituted aggravation of the pre-service injury.  

During his hearing before the Board, the Veteran testified regarding injury to the right ring finger.  The Veteran testified that his right ring finger had a different appearance that his other finger proportionally, and testified that this change occurred in service.  The examiner did not discuss the May 1970 service treatment record regarding the ring finger.  The examiner stated that all trauma to the Veteran's hands was incurred prior to his service.  An addendum to the opinion which includes discussion of the Veteran's contentions as to his right ring finger is required.

The Board notes that the Veteran's service induction examination notes that the Veteran incurred an injury to the right fifth digit (little finger) prior to service.  The Veteran testified that he currently has a problem with his left fifth digit, and testified that the left fifth digit was injured in service.  Examination to evaluate the history, clinical records, and current findings as to the little finger on each hand is required.  Then, the examiner should provide an opinion as to whether the Veteran had a pre-existing injury of the right fifth digit prior to service, and whether the Veteran currently has a disorder of the right fifth digit, if so, whether that disorder was incurred or aggravated in service.  The examiner provide an opinion as to whether the Veteran had a pre-existing injury of the left fifth digit prior to service, and whether the Veteran currently has a disorder of the left fifth digit, and, if so, whether that disorder was incurred or aggravated in service.  

As a result, additional evidence is required to address whether the Veteran's hand disabilities are related to his military service or were pre-existing disorder that were aggravated by service.  The Veteran also continues to contend that he has a disorder of the hands manifested by cramping of the fingers which was first noted in service.  This contention should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for authorization to seek employment clinical records from the Oklahoma Highway Patrol, and, in particular, any records related to report or examination of hearing acuity, and request records for which release is authorized.  

2.  Obtain current VA clinical records from September 2008 to the present.

3.  Afford the Veteran an opportunity to identify any records, clinical or non-clinical, which might be relevant to substantiate a claim on appeal.

4.  Schedule the Veteran for another VA compensation examination to reassess the nature and etiology of his bilateral hearing loss.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner should describe the Veteran's report of history as to onset and symptomatology of hearing loss.  

Based on a comprehensive review of the claims file and objective clinical evaluation, including review of the Veteran's contentions as to the onset the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current bilateral hearing loss is related to his military service - and especially to noise exposure in service, or date back to his service.  The Board notes that the Veteran is competent, even as a layman, to report having been exposed to loud noises during service, and thereafter having difficulties with his hearing and experiencing a ringing noise in his ears, as this requires only personal knowledge and experience, not medical expertise, as it comes to him through his senses.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion); although the Veteran is competent even as a layman to proclaim having first experienced hearing loss while in service, or soon thereafter, his testimony concerning this also must be considered in light of the medical and other evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  Schedule the Veteran for a VA orthopedic examination of his hands to determine the etiology of any current hand disorder, to include a disorder of any finger.  The claims file and a copy of this Remand must be made available to the examiner.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner should describe the Veteran's report of history as to onset and symptomatology of a disorder of the hands or of any finger of either hand.  The examiner should determine whether the Veteran continues to experience dislocation of the left thumb, to include residuals of dislocations.  The examiner should discuss the Veteran's contentions with respect to cramping of the hands.  

The examiner should address the following:

Is it at least as likely as not (i.e. there a 50 percent probability or more) that the Veteran has a left hand disorder, or a right hand disorder, or, a disorder of the hands bilaterally that is related to service, was incurred in service, or is a manifestation of a preexisting condition that was aggravated beyond normal progression during or as a result of service?   

Does the Veteran currently have a disorder of the right fifth digit? Did the Veteran have a pre-existing injury of the right fifth digit prior to service?  Is it at least as likely as not that a current disorder of the right fifth digit was incurred or aggravated in service?  

Does the Veteran currently have a disorder of the left fifth digit? Did the Veteran have a pre-existing injury of the left fifth digit prior to service?  Is it at least as likely as not that a current disorder of the left fifth digit was incurred or aggravated in service?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

6.  Then, readjudicate the Veteran's claims in light of the additional evidence.  If any claim is not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


